Citation Nr: 0516086	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  98-10 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to an effective date prior to August 13, 2004, 
for the grant of a permanent and total disability rating for 
pension purposes.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from May 1972 to August 
1973.  

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from March 1998 RO decision, which denied 
the veteran's claim of entitlement to a permanent and total 
disability rating for pension purposes.  

In June 2001, the Board remanded the case to the RO for 
additional development.  

Then, in decisions of January 2005 and March 2005, the RO 
granted the veteran's claim for a permanent and total 
disability rating for pension purposes, effective August 13, 
2004.  The case was subsequently returned to the Board for 
further consideration, as will be explained below.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

By decisions in January 2005 and March 2005, the RO granted a 
permanent and total disability rating for pension purposes, 
effective August 13, 2004.  In a supplemental statement of 
the case issued to the veteran in January 2005 and in a 
rating decision in March 2005, the RO stated that its 
decision represented only a partial grant of the benefits 
sought on appeal, because the veteran was not awarded the 
effective date of his original claim (i.e., January 1998).  
The RO stated that the claim thus remained in appellate 
status and that further processing would continue.  The 
record was subsequently transferred to the Board for further 
appellate consideration.  

In the Board's judgment, however, the RO's decisions of 
January 2005 and March 2005, granting the veteran's claim for 
a permanent and total disability rating for pension purposes, 
constitute a full award of the benefit sought on appeal with 
respect to that issue.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  Thus, there is no dispute remaining upon 
appeal and the Board has no jurisdiction over the veteran's 
claim for pension benefits.  However, it appears that there 
is some controversy with respect to the "down stream" 
element of the effective date assigned for the award, which 
stems from that initial grant of a permanent and total 
disability rating for pension purposes.  The earlier 
effective date issue essentially represents a newly raised 
issue, for which an appeal must be perfected prior to further 
consideration by the Board.  38 C.F.R. §§ 20.200-20.202.  

In that regard, the veteran's representative in March 2005 
submitted argument to the effect that the effective date for 
the veteran's nonservice-connected pension award should be 
the date of receipt of the application in January 1998, and 
not in August 2004.  Such statement on behalf of the veteran 
may be construed as a notice of disagreement with the 
effective date assigned for the award of a permanent and 
total disability rating for pension purposes.  The RO has not 
issued the veteran a statement of the case on this issue.

When there has been an initial RO adjudication of a claim and 
a timely notice of disagreement has been filed as to its 
denial (see 38 C.F.R. §§ 20.201, 20.302(a) (2003)), thereby 
initiating the appellate process, the claimant is entitled to 
a statement of the case.  As a statement of the case 
addressing the earlier effective date matter has not yet been 
issued, a remand is necessary.  See Manlincon v. West, 12 
Vet. App. 238 (1999).  

Accordingly, the case is REMANDED to the RO for the following 
actions:

The RO should issue the veteran a 
statement of the case on the issue of 
entitlement to an effective date prior to 
August 13, 2004, for the grant of a 
permanent and total disability rating for 
pension purposes.  The veteran should be 
advised of the time limit in which he can 
perfect an appeal to the Board on this 
issue by filing a substantive appeal.  
See 38 C.F.R. § 20.302.  If, and only if, 
an appeal is perfected on this issue, 
should it be certified to the Board for 
further appellate review.

By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the veteran unless he receives further notice.  He does, 
however, have the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2004).



